Order of the Supreme Court, Queens County, dated January 3, 1968, which denied the motion of defendants Cohen and La Hara in action No. 1 to dismiss the complaint in -that action for insufficiency, affirmed, with $20 costs and disbursements. Order of the Supreme Court, Queens County, dated January 3, 1968, which denied the motion of plaintiffs in action No. 2 for summary judgment in that action, affirmed, with $20 costs and disbursements. Order of the Supreme Court, Queens County, dated January 3, 1968, which denied the motion of plaintiffs in action No. 2 for the appointment of a receiver in that action, affirmed, with $20 costs and disbursements. No opinions. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.